Title: To George Washington from Thomas Mifflin, 16 June 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia 16 June 1794
               
               Having instructed the Attorney General to institute a prosecution against Robinson, the supposed murderer of a Friendly Indian at Fort Franklin, I have the honor to add to my communication of the 23rd Ulto on the subject, the inclosed copy of that Officer’s answer.  With perfect respect, I remain, Sir, Your Excellency’s most obedt & most Hble Servt
               
                  Tho. Mifflin
               
            